DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 6, the prior art either alone or in combination fails to disclose, teach or suggest a method for controlling an air suspension of a vehicle including a compressor, the method comprising: determining whether or not vehicle height control is required, based on road state information; calculating a distance from a current position of the vehicle to a vehicle height control position; and filling the reservoir with the compressed air through operation of the compressor such that an internal pressure of the reservoir reaches at least a predetermined reference pressure, when it is determined that the distance from the current position of the vehicle to the vehicle height control position is shorter than a predetermined first reference distance.
Regarding independent claim 10, the prior art either alone or in combination fails to disclose, teach or suggest a method for controlling an air suspension of a vehicle, the method comprising: determining whether vehicle height control is required; calculating a distance from a first position of the vehicle to a vehicle height control position, when it is determined that the vehicle height control is required; determining whether the calculated distance is shorter than a predetermined first reference distance; when it is determined that the calculated distance is less than the predetermined first reference distance, checking an internal pressure of the reservoir; and filling the reservoir with additional compressed air such that the internal pressure of the reservoir reaches at least the predetermined reference pressure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        January 10, 2022